Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020, 03/18/2020, 07/17/2020, 09/21/2020, 09/28/2020, 01/06/2021 and 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Specification is objected to because:
“Location detector” on page 21 line 3 is referred by number 140, however is it number 1401 in figure 2. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 

Travelling unit and communication unit in claim 1. Both travelling unit and communication unit are being interpreted as software/program executed on control unit.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balutis (US Publication No. 20160174459).

For claim 1, Balutis teaches: A moving robot comprising: a main body ([0009], disclosing a robotic mower with a wheeled chassis, [0032] and figure 1B, disclosing main body 20 of mower robot 10); 

a traveling unit configured to move the main body ([0041] and figure 1C, disclosing controller 1000 that operates the drive system 600. [0032-0033], disclosing wheel modules for drive system 600 for driving robot forward, backward and turn it); 

a communication unit configured to communicate with a location information transmitter and a terminal, the location information transmitter being installed in an area to transmit a signal ([0062], disclosing boundary markers and robot receives signals from boundary markers to 

a control unit (Figure 1C disclosing a controller 1000) configured to set a travel area based on a virtual boundary ([Figure 1C, disclosing controls the navigation system 700 and drive system 600. [0050], disclosing boundary markers placed along the boundary. And markers serve as points for other points stored in boundary data and route data. Therefore markers define a virtual boundary and route data is generated based on those markers), the virtual boundary being set using location information based on a signal received from the location information transmitter ([0050], disclosing boundary markers placed along the boundary. And markers serve as points for other points stored in boundary data and route data. Therefore markers define a virtual boundary and route data is generated based on those markers. [0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. Therefore boundary from robot’s perspective is set based on signals received from markers defining the boundary),

wherein the control unit is configured to recognize a location of the terminal and store location information related to a target point ([0009], disclosing controller is configured to store data indicative of location of boundaries and [0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers, therefore boundary is defined by markers), the target point being located within the virtual boundary and pointed by the terminal at the recognized location ([0062] and fig 4, disclosing boundary marker 

wherein the control unit is configured to control the traveling unit such that the main body avoids a predetermined area comprising coordinates that match the stored location information while moving in the set travel area ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or BOUNDARY (i.e., on the boundary). [0075], disclosing keep-out zones and prohibited space for traversal, defined by boundary. Therefore boundary defines the work area and robot travels within the boundary).


For claim 2, Balutis teaches: The moving robot of claim 1, 

Balutis further teaches: wherein the target point corresponds to single coordinates, pointed by the terminal ([0062] and fig 4, disclosing boundary marker is positioned at a known location and situated so that the robot can detect each boundary marker as the robot navigates the lawn. Marker is a terminal and it points to a specific known position i.e. target point), among a plurality of coordinates that match temporary obstacles or specific areas to be set as non-travelable areas within the travel area ([0075], disclosing internal boundary data to identify prohibited space of rose garden. And a bypass route is selected to avoid the prohibited space. Rose garden is a specific non-travelable area that is within the travel area).

For claim 3, Balutis teaches: The moving robot of claim 1, 

Balutis further teaches: wherein: the control unit is further configured to recognize a current location of the terminal based on the signal transmitted from the location information transmitter ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. As robots position relative to markers is determined from signal received from boundary marker i.e. signal transmitted by marker, the position of marker relative to robot it also determined),and 

the control unit is further configured to receive, as the location information, coordinates of the target point, the coordinates being calculated relative to the recognized current location of the terminal ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. As robots position relative to markers is determined from signal received from boundary marker i.e. signal transmitted by marker, the position of marker relative to robot it also determined. [0066], disclosing 2D grid of cells is generated to represent lawn areas. Mowable and non mowable area and boundary is also represented by cells, therefore boundary marker information is also processed in 2D grid map having coordinates).

For claim 4, Balutis teaches: The moving robot of claim 1, wherein: 
the control unit is further configured to determine a current location of the main body based on the signal transmitted from the location information transmitter terminal ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. Signal received from robot is signal transmitted from marker) and 

the control unit is further configured to recognize coordinates of the target point corresponding to the received location information, based on the determined location of the main body and the location of the terminal existing within the virtual boundary ([0038], disclosing localization using triangulation to determine the robot position. [0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. [0066], disclosing 2D grid of cells is generated to represent lawn areas. Mowable and non mowable area and boundary is also represented by cells. [0075], disclosing internal boundary data to identify prohibited space of rose garden. Therefore markers identifying internal boundary are within main boundary. Each marker corresponds to its specific point).



For claim 9, Balutis teaches: The moving robot of claim 1, wherein: 

the control unit is further configured to set a boundary of the predetermined area by connecting a plurality of points continuously pointed by the terminal after pointing to the target point ([0062] and fig 4, disclosing boundary marker is positioned at a known location and situated so that the robot can detect each boundary marker as the robot navigates the lawn. Marker is a terminal and it points to a specific known position i.e. target point. [0050] disclosing the locations of the boundary markers serve as reference points for other points stored in the boundary data 305, the traversal route data 315, the bypass route data 320, and the lawn route data 325. Locations of points herein are generally measured relative to a coordinate system established relative to the boundary markers. Because markers serve as reference points for 

the control unit is further configured to control the traveling unit such that the main body moves along the boundary of the predetermined area and moves in the travel area, without entering the boundary of the predetermined area, when the boundary of the predetermined area is recognized [0066], disclosing 2D grid of cells is generated to represent lawn areas. Mowable and non mowable area and boundary is also represented by cells. [0075], disclosing internal boundary data to identify prohibited space of rose garden. [0045] and figure 2, disclosing the lawn area 102a has a rose garden 125, which is an un-mowable feature (e.g., a keep-out or non-mowable space within the boundary of area 102a). The traversal region 104a includes a concrete walkway 115 that separates the lawn area 102a from the lawn area 102b and a floral divider 116 within the concrete walkway 115. Thus, if the robotic lawn mower is to mow both lawn area 102a and area 102b, it must cross the concrete walkway 115 in a region free of the floral divider 116. The lawn area 102c has an amorphous shape with trees 127 located at segments of the boundary 106c. The traversal region 104b is a rocky area 117 that includes a circular fire pit 131. Thus, to navigate between lawn area 102b and lawn area 102c, the robot must traverse region 104b while avoiding the fire pit 131. Therefore the predetermined area is a keep out space and robot does not enter its boundary).

For claim 14, Balutis teaches: The moving robot of claim 1, wherein, when an obstacle is detected near a predetermined area including coordinates that match the stored location information, the control unit is further configured to control the traveling unit to move while avoiding a merged area generated by merging the predetermined area with the detected 

For claim 18, Balutis teaches: A method for controlling a moving robot, the method comprising:

setting a virtual boundary relative to location information based on a signal received from a location information transmitter so as to set a travel area based on the virtual boundary ([Figure 1C, disclosing controls the navigation system 700 and drive system 600. [0050], disclosing boundary markers placed along the boundary. And markers serve as points for other points stored in boundary data and route data. Therefore markers define a virtual boundary and route data is generated based on those markers); 

recognizing a location of a terminal configured to communicate with a main body, to receive location information regarding a target point pointed by the terminal at the recognized location of the terminal ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. Figure 1C, disclosing communication system 1100, and [0005], disclosing mower and markers including a respective wideband transceiver. Therefore position of markers relative to robot is also determined. Marker is a terminal); 

storing the received location information ([0047] and Figure 3, memory storage to have boundary data, internal boundary data, bypass route data etc.); and 

moving in the travel area while avoiding a predetermined area comprising coordinates that match the stored location information ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or BOUNDARY (i.e., on the boundary). [0075], disclosing keep-out zones and prohibited space for traversal, defined by boundary. Therefore boundary defines the work area and robot travels within the boundary. [0066], disclosing 2D grid of cells is generated to represent lawn areas. Mowable and non mowable area and boundary is also represented by cells, therefore boundary marker information is also processed in 2D grid map having coordinate).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US Publication No. 20160174459) in view of Stratton (US Publication No. 20090043462).

For claim 5, Balutis teaches: The moving robot of claim 1, wherein the control unit is further configured to recognize coordinates of the target point corresponding to the location information relative to a current location of the main body ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. As robots position relative to markers is determined from signal received from boundary marker i.e. signal transmitted by marker, the position of marker relative to robot it also determined. [0066], disclosing 2D grid of cells is generated to represent lawn areas. Mowable and non mowable area and boundary is also represented by cells, therefore boundary marker information is also processed in 2D grid map having coordinates. Position of market is target point)based on: 



a second point corresponding to the target point pointed by the terminal at the current location after pointing to the first point.

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite. Therefore operator has to be near the point of interest).

Balutis teaches training the robot by moving it along the boundary ([0066], disclosing the operator presses the start button to start the training process and then drives around the boundary of the mowing area. As the robot drives, the values of all cells along its actual teaching path are set to BOUNDARY, the location of the cells being determined by the distance to the beacons). And user defining general boundary and work area using touch screen ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to determine location of target point through “: a first point corresponding to a reference location pointed by the terminal at the current location of the terminal, and  a second point corresponding to the target point pointed  by the terminal at the current location after pointing to the first point” as taught by Stratton and Artes to recalibrate and update points defining boundary and obstacles by converting touchscreen to survey equipment. Additionally the modification will allow the operator/user to adjust and recalibrate points of interest without driving/operating the device through the entire perimeter to re learn changes. Thereby expediting boundary repositioning/relearning time.

For claim 6, Balutis modified through Stratton and Artes teaches: The moving robot of claim 5, wherein: 
the second point corresponds to the coordinates of the target point calculated based on the terminal (as disclosed in claim 5, modified art second point is the point defined/updated by user through user interface device), 

the first point corresponds to coordinates of one of the current location of the terminal, a location of the location information transmitter, a location of the moving robot, or a location of a charging station of the moving robot ([0085], disclosing map includes the 

Balutis does not disclose: an initial posture value of the terminal is set based on the first point before pointing to the second point 

However, Balutis does teach determining relative position ([0038], disclosing  the time-of-flight system uses markers that have been described as boundary markers, the marker can also be placed within or near the lawn to aid localization of the robot lawnmower. In some cases, the boundary markers send out a signal that the robot lawnmower interprets to determine its position relative to the boundary marker).

It would have been obvious to further modify art of Balutis to have an initial posture value of the terminal is set based on the first point before pointing to the second point to learn and calibrate positions of boundary markers and obstacles relative to other points such as base station, robot etc. through user interface device, thereby providing additional mapping authority to the operator.

For claim 7, Balutis teaches: The moving robot of claim 1, wherein the control unit is further configured to recognize coordinates of the target point corresponding to the location information relative to a current location of the main body ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose and position relative to markers. As robots position relative to markers is determined from signal received from boundary marker i.e. signal transmitted by marker, the position of marker 

Balutis does not disclose: a distance information between the location of the terminal and the target point, and a virtual trajectory generated based on the location of the terminal.

However, Balutis does teach determining relative position ([0038], disclosing  the time-of-flight system uses markers that have been described as boundary markers, the marker can also be placed within or near the lawn to aid localization of the robot lawnmower. In some cases, the boundary markers send out a signal that the robot lawnmower interprets to determine its position relative to the boundary marker). Balutis further teaches training the robot by moving it along the boundary ([0066], disclosing the operator presses the start button to start the training process and then drives around the boundary of the mowing area. As the robot drives, the values of all cells along its actual teaching path are set to BOUNDARY, the location of the cells being determined by the distance to the beacons). And user defining general boundary and work area using touch screen ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes the launch point 1001 

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite. Therefore operator has to be near the point of interest).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to determine a distance information between the location of the terminal and the target point, and a virtual trajectory generated based on the location of the terminal as taught by Stratton to use touchscreen as a survey equipment to update and calibrate distances relative to robot body and eliminate need of mowing robot to learn/update work map.

For claim 8, Balutis teaches: The moving robot of claim 1, wherein: 

Balutis further teaches: the control unit is further configured to set a boundary of the predetermined area based on a change in the location of the terminal ([0062], disclosing boundary markers and robot receives signals from boundary markers to determine its pose 

the control unit is further configured to control the traveling unit such that the main body moves along the boundary of the predetermined area and moves in the travel area, without entering the boundary of the predetermined area (([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or BOUNDARY (i.e., on the boundary). [0075], disclosing keep-out zones and prohibited space for traversal, defined by boundary. Therefore boundary defines the work area and robot travels within the boundary. Furthermore [0049] and figure 2, disclosing rose garden and fire pit that are within working boundary but are keep out zones and robot does not operate in those regions i.e. does not enter those regions).

Balutis does not disclose: the location of the terminal being movable along a periphery of the target point after pointing to the target point.

However Balutis does teach of a user interface device with touchscreen to define work area and identify obstacles and non-work areas ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior 

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite. Therefore operator has to be near the point of interest).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to have location of the terminal being movable along a periphery of the target point after pointing to the target point by utilizing touchscreen device for taking survey data and transferring to control system. Modification allows user to walk around point of interest and accurately map the boundaries from all directions. Thereby improving accuracy.

For claim 10, Balutis teaches:  The moving robot of claim 1, 

Balutis further teaches: wherein the control unit is further configured to transmit the stored 
location information and the location information of the main body ([0085], disclosing a map that include boundaries, virtual regions and location of the robot).



Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite. Therefore operator has to be near the point of interest).

Balutis teaches of mobile touchscreen device that is used to define boundary and mark working and non-working areas ([0088-0087], disclosing initial map of work are is defined by user through touchscreen. And [0066], disclosing robot is driven along work area to be taught).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to utilize touchscreen device as a survey equipment to be utilized as a terminal to define and update boundaries and non-work areas as taught by Stratton to eliminate need to drive robot in work area every time an update is required.

For claim 11, Balutis teaches: The moving robot of claim 1, 



Balutis does not disclose: the boundary of the predetermined area being set based on a change “in location of the terminal that is movable along a periphery of the target point after pointing to the target point”.

However Balutis does disclose user to be manually storing a point ([0065], disclosing user maneuvers robot and trigger a point to be stored). And disclosing portable touchscreen device ([0085] and figure 8, disclosing a touchscreen device). 

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite i.e. robot not required for update. Therefore operator has to be near the point of interest).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to use touchscreen device for taking survey 

For claim 12, Balutis teaches:  The moving robot of claim 1, wherein the control unit is further configured to transmit at least one of size information or shape information associated with the target, based on a boundary of the predetermined area set by connecting a plurality of points consecutively pointed the target point ([0084-0087], disclosing processor of the mobile device can further recognize boundaries and delineations on the satellite map. Prior to any training, the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes the launch point 1001 corresponding to the location of the charging dock as well as the current location of the robot).

Balutis does not disclose “by the terminal after pointing to” the point.

Balutis does teach of a touchscreen device to serve as a terminal and it represents work area boundaries and size, shape and location of obstacles ([0084-0087] and figures 2 and 8, disclosing map of work area is displayed on touchscreen device and user can make adjustments to work/non-work area).



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to use touchscreen device as terminal to point out and adjust position, size and shape of target s taught by Stratton to eliminate need to drive robot to learn the work area.

For claim 13, Balutis teaches: The moving robot of claim 1, wherein: 

the control unit is further configured to update the stored location information to coordinates that match with a changed target point, in response to a target point change request received from the terminal ([0065], disclosing user maneuvers robot and trigger a point to be stored. [0112], disclosing user can manually define boundaries), and 

the control unit is further configured to control the traveling unit such that a current location of the main body determined according to the signal of the location information transmitter while the main body is moving in the travel area is not included in a predetermined area comprising coordinates area ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating 

 	       Balutis does not explicitly disclose “updated located information”.

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite i.e. robot not required for update. Therefore operator has to be near the point of interest. [0008], disclosing method of avoiding collisions of a mobile machine with objects at a worksite. Therefore updated information is used to avoid collisions).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis to utilize updated location information for movement of robot to avoid collision with objects as taught by Stratton to enhance efficiency of robot and overall safety of workspace.

For claim 15, Balutis teaches: 15. A moving robot system([0009], disclosing a robotic mower with a wheeled chassis) comprising:


a moving robot configured to set a virtual boundary relative to location information, based on a signal received from the location information transmitter, and configured to move in a travel area set based on the virtual boundary ([Figure 1C, disclosing controls the navigation system 700 and drive system 600. [0050], disclosing boundary markers placed along the boundary. And markers serve as points for other points stored in boundary data and route data. Therefore markers define a virtual boundary and route data is generated based on those markers); and 

wherein the moving robot is further configured to store the transmitted location information regarding the target point and move in the travel area while avoiding a predetermined area comprising coordinates that match the stored location information area ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or BOUNDARY (i.e., on the boundary). [0075], disclosing keep-out zones and prohibited space for traversal, defined by boundary. Therefore boundary defines the work area and robot travels within the boundary).

Balutis teaches of terminal that identifies location of obstacles, boundary work-area etc. ([0084-0085], disclosing the user can interact with the satellite map to give a general area 

However Balutis does not explicitly disclose: a terminal “configured to communicate with the location information transmitter” within the virtual boundary, calculate location information regarding a pointed target point within the virtual boundary by using a signal, and, 

Stratton teaches of RFID tags transmitting information about a point (obstacles may be "tagged" with a remote identifier such as, for example, an RFID tag to transmit the obstacles' locations and characteristics. That is, some obstacles may be connected to communicate remotely with components of central control system 26 to deliver information about, for example, the type, size, shape, load, position, direction, velocity, and acceleration of the obstacle such that central control system 26 may utilize any of this data to define an appropriate number, size, and shape of e-fence zones. And [0018], disclosing central control system may receive and store data representative of the terrain at worksite 10 in any manner known in the art).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Balutis use terminal device as a central control system communicate with information transmitted as taught by Stratton to enhance user experience and authority in identifying and modifying work area boundary and obstacles.

For claim 16, Balutis modified through Stratton teaches: The moving robot system of claim 15, wherein: the terminal is further configured to set a boundary of the predetermined area ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes the launch point 1001 corresponding to the location of the charging dock as well as the current location of the robot 10. Figure 8 discloses touchscreen device. Therefore it is configured to set boundary of predetermined area), and the terminal is further configured to transmit information related to the set boundary of the predetermined area to the moving robot ([0036], The communication system 1100 allows the controller 1000 to wirelessly communicate with external computing devices, such a mobile device), and the moving robot is configured to move in the travel area while avoiding the boundary of the predetermined area ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or 

Balutis does not explicitly teach terminal is further configured to set a boundary of the predetermined area “based on a change in location while moving along a periphery of the target point”

Stratton discloses monitoring and updating position characteristics of objects ([0027], disclosing position characteristics of some objects may change over time and continuously monitored and dynamically updated. Obstacles are surveyed for their location, size, shape and criticality, and surveyed data is delivered to central control system. And characteristics may be visually observed by an operator of worksite. Therefore operator has to be near the point of interest).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Balutis to configure terminal set a boundary of the predetermined area based on a change in location while moving along a periphery of the target point as taught by Stratton to enable user to update modify obstacle, boundary etc. information in real time through surveying point of interest.

For claim 17, Balutis modified through Stratton teaches: The moving robot system of claim 15, wherein: 
the terminal is further configured to set a boundary of the predetermined area by connecting a plurality of points continuously pointed after pointing to the target point ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes the launch point 1001 corresponding to the location of the charging dock as well as the current location of the robot 10. Therefore mobile device i.e. terminal points to plurality of points to define boundary), 

the terminal is further configured to transmit information related to the boundary of the predetermined area to the moving robot ([0084-0085], disclosing the user can interact with the satellite map to give a general area corresponding to the lawn areas that the user wishes to mow. The user can use the touchscreen to draw geometric shapes that function as virtual regions that can assist the robot in training. A user can set a virtual region as a lawn area, which can give the controller a general location for the boundary of the lawn areas. The user can further set virtual regions for the traversal regions and for obstacles. Also prior to training, the map includes the launch point 1001 corresponding to the location of the charging dock as well as the current location of the robot 10. Therefore mobile device i.e. terminal points to plurality of points to define boundary. As robot operates as per work area and boundaries defined by user through mobile device, the information is therefore transmitted to the robot), and 

the moving robot is configured to move in the travel area along the boundary of the predetermined area without entering the boundary of the predetermined area ([0009], disclosing a robotic lawn mower and [0066] disclosing each cell in the grid can be assigned a mowing-area value indicating whether the cell is understood to be NONMOWABLE (i.e. outside the boundary), MOWABLE (i.e., inside the boundary), or BOUNDARY (i.e., on the boundary). [0075], disclosing keep-out zones and prohibited space for traversal, defined by boundary. Therefore boundary defines the work area and robot travels within the boundary. Furthermore [0049] and figure 2, disclosing rose garden and fire pit that are within working boundary but are keep out zones and robot does not operate in those regions i.e. does not enter those regions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664